Citation Nr: 1749877	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to May 7, 2012 and in excess of 70 percent since May 7, 2012 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to May 7, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in August 2014.  This matter was originally on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In its August 2014 decision, the Board awarded an initial 50 percent evaluation for service-connected posttraumatic stress disorder.  In a July 2015 Order, the United States Court of Appeals for Veterans Claims (Court) remanded the Board's August 2014 decision to the extent that decision failed to award more than a 50 percent evaluation for the Veteran's service-connected posttraumatic stress disorder for action consistent with a Joint Motion for Partial Remand dated the previous month. The Joint Motion also noted that the Board additionally provided an inadequate statement of reasons or bases for its conclusion that the issue of the Veteran's potential entitlement to a total disability rating based on individual unemployability was not certified for appellate review, and therefore not for consideration by the Board.  In December 2015, the Board found that the issue of entitlement to a total disability rating based on individual unemployability was, "reasonably raised by the record" and took jurisdiction of that issue for purposes of adjudication. 

Thereafter, the Board remanded the case for additional development; and in an August 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating of the Veteran's PTSD from 50 percent to 70 percent effective May 7, 2012 and awarded a TDIU, effective May 7, 2012.  As the AOJ, however, did not award a TDIU for the entire period on appeal, the matter of entitlement to a TDIU prior to May 7, 2012, is still in appellate status.  

In December 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to March 10, 2009, the Veteran's PTSD symptoms were not productive of occupational and social impairment with deficiencies in most areas.

2.  Resolving all reasonable doubt in his favor, from March 10, 2009, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas.

3.  At no time during the appeal period have the Veteran's PTSD symptoms been productive of total occupational and social impairment.

4.  Prior to November 1, 2009, the Veteran's service-connected PTSD did not prevent him from maintaining substantially gainful employment.

5.  Resolving all reasonable doubt in his favor, from November 1, 2009, the Veteran's service-connected PTSD prevented him from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  Prior to March 10, 2009, the criteria for 70 percent evaluation for service-connected PTSD were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Since March 10, 2009, the criteria for 70 percent evaluation for service-connected PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411. 

3.  At no time during the appeal period have the criteria for a 100-percent evaluation for service-connected PTSD been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411. 

4.  Prior to November 1, 2009, the criteria for the award of entitlement to a TDIU were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1, 4.7, 4.16, 4.19 (2016).

5.  Since November 1, 2009, the criteria for the award of entitlement to a TDIU were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1, 4.7, 4.16, 4.19.
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative in writing.  38 C.F.R. § 20.204 (2016).  The Board notes that in a letter from the Veteran's attorney dated June 13, 2016, a request that the claim for an effective date earlier than May 30, 2013, for an award of service connection for Type II diabetes mellitus be withdrawn.  Therefore, the issue is withdrawn and is no longer in appellate status.

Pursuant to the Board's December 2015 Remand, the agency of original jurisdiction (AOJ) obtained outstanding treatment records, afforded the Veteran a VA examination to determine the severity of his service-connected PTSD, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

The Veteran seeks higher evaluations for his service-connected PTSD, currently evaluated as 50 percent disabling prior to May 7, 2012 and 70 percent disabling since May 7, 2012.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD." Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094. The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  As the RO initially certified the Veteran's appeal to the Board in August 2010, the claim is governed by DSM-IV.

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  

The Veteran underwent VA examination in November 2008 at which time it was noted that the Veteran had received no treatment for mental health problems either in service, or in the private sector; however, according to the Veteran, his private primary care physician had prescribed medication in an attempt to assist him with sleep.  When questioned, the Veteran indicated that he was currently employed with the United States Postal Service, working on a sorting machine.  Moreover, he had been working with the Postal Service for the past 16 years.  By the Veteran's own admission, he experienced no impairment on the job as a result of his service-connected posttraumatic stress disorder nor was there any evidence of impairment of thought processes, or of communication or social functioning.  According to the Veteran, he was close to his wife and children, and had a number of friends.  Significantly, at the time of examination, the Veteran denied any history or symptoms of depression, mania, hypomania, or psychosis.  While according to the Veteran, he experienced some anxiety, he denied any panic symptoms. 

On mental status examination, the Veteran was well groomed and casually attired, and both alert and well oriented.  While the Veteran appeared slightly anxious and guarded, at the time of examination, there was no evidence of any abnormal involuntary movements.  Eye contact was fair, and the Veteran's speech was clear, with a normal rate, tone, and volume.  According to the examiner, the Veteran's mood was "anxious."  However, his affect was both congruent and appropriate. Thought processes were organized and goal-oriented, and there was no evidence of any looseness of association or flight of ideas.  Thought content was devoid of suicidal or homicidal ideation or plan, and no delusions were in evidence.  Nor was there any evidence of hallucinations or other perceptual disturbances.  Judgment and insight were described as fair, and the Veteran's cognition was grossly intact.  According to the examiner, the Veteran was at low risk for violence to himself or others, and denied any thoughts, plans, or intent of harm to himself or others.  The pertinent diagnosis noted was posttraumatic stress disorder, "combat related," with a Global Assessment of Functioning Score of 54. 

The Veteran underwent VA examination in May 2012 at which time his PTSD was described as being characterized by occupational and social impairment, with reduced reliability and productivity.  When questioned, the Veteran indicated that, since his wife's death, he had experienced a sharp increase in panic attacks and profound indecision.  Additionally noted were problems with sleep, concentration, and memory, as well as flashbacks, irritability, hypervigilance, and an exaggerated startle response. 

Symptomatology associated with the Veteran's posttraumatic stress disorder consisted of a depressed mood and anxiety, as well as panic attacks more than once a week, near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  Additionally noted were problems with a flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 55.

The Veteran underwent VA PTSD examination in June 2016 at which time the Veteran was noted to regularly isolate himself and avoided common situations where he feared he might feel at risk or become anxious.  It was noted that he slept restlessly and lightly approximately 4 hours/24 hours, with sleep disrupted by significant night-time hypervigilance, somatic pains, and recurrent combat nightmares and hypnogogic phenomena, with awakening physiologic reactions.  The veteran was noted to have had daily mood dysphoria since returning from Vietnam and that over the interval years, he and others have noted progressive evolution of a clinical depressive condition (sad mood with crying and anxious helplessness; decreased energy, motivation, interests, self-esteem, libido, patience, trust, and hope), which had incrementally limited his psychosocial and occupational functioning in consort with his chronic PTSD symptoms.  It was also noted that his depression symptoms were aggravated by his chronic insomnia, chronic pain, progressive social isolation, the death of his wife to whom he was very close, his retirement from work, and recent wars which reminded him of Vietnam.  It was noted that the Veteran had no history of manic or psychotic symptoms and no history of notable suicidal or homicidal ideation, impulses, plans, or intent.

The Veteran reported that he sustained regular but somewhat emotionally distant contact with his three adult children and several grandchildren who live locally, his brother who is developing dementia, and two veteran friends from his childhood.  He also reported infrequent electronic contacts with his other three siblings.  He reported that he spent almost all of his time in and around his home, engaged in a limited number of primarily passive and solitary activities.  

The examiner noted that the Veteran last worked in 2009, when he retired after 21 years following the death of his wife and "not really caring anymore."  The Veteran reported that he had "not really had any energy to work" since then and had not engaged in volunteer activities.

The examiner noted that the Veteran had depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; impaired impulse control; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In support of his claim, the Veteran has submitted records of private treatment by Dr. Boutin, Clinical Psychologist.  In a September 2015 psychological evaluation, the Veteran reported, 

[I]n 2007 my PTSD symptoms got to the point where I could no longer work. ... Before the increased symptoms, work was my coping mechanism. Having to go to work gave me an excuse to not have to attend family functions and I didn't have to deal with other people.  When the worried thoughts started at work I was constantly thinking, did I do the right thing I forget something, that will get me fired, and am I my going to get in trouble, what if someone approaches me, will there be a confrontation.  What if I snap, what if I hurt someone?  My mind went nonstop.  If I thought there might be a confrontation between me and a coworker I would ask to work with someone else.  Towards the end of my employment I was having a lot of issues dealing with those bosses and coworkers because they would say things that upset me or do something I didn't agree with.  I would verbally lash out at people at work asking them if they were stupid or what was wrong with them.  I no longer felt comfort in work.  It just made my PTSD symptoms worse.  

The Veteran stated that some other PTSD symptoms that he was experiencing included constantly arguing with himself in his own mind and having difficulty making decisions.  The Veteran noted that any minor stress caused him to panic and that he was averaging 7 to 10 panic attacks per week.  He also reported having no motivation, being extremely depressed, and worrying about every little thing.  The Veteran noted that he went out of his way to avoid confrontation at all cost because he was afraid that one day he would be in a confrontation with someone, snap, and hurt them.  

The Veteran reported that he had many days where he could not get out of bed or take a shower, that he often became depressed to the point of making excuses to not do things with his kids because he had no energy and he had not showered for a few days.  He also noted that he suffered from flashbacks, nightmares, and exaggerated startle response.  The Veteran reported that he experienced increased symptoms whenever there was a change in his daily routine and that under any kind of pressure, he became panicked and had "worry" thoughts.  The Veteran stated that sometimes his anxiety was so bad that when he was driving, he had to pull over.  He also worried about people getting in his house and checked the doors in the garage multiple times just to make sure it was closed and locked.

The Veteran reported that he only went out with his family members and had no outside friends.  The Veteran reported that he became panicked by leaving to go to a destination and that when he arrived at the function, he would isolate and make an excuse to leave early.  The Veteran reported that he avoided people if he could, that over the years he had become worse and more socially isolated than he had ever been.  He wondered if anyone would care if he died or if life was really worth the struggle.  

Dr. Boutin noted that since the beginning of his treatment, the Veteran had suicidal thoughts as well as thoughts of physically harming others and that although he had not acted upon them, they had been consistent throughout the years since he had been treating him.  The examiner stated, "All of his symptoms described above are consistent with his symptoms since March 10, 2009.  In fact his symptoms have increased over the years."  Dr. Boutin also stated that the Veteran had been unable to secure and follow substantially gainful employment solely as a result of his service-connected PTSD without regard to any other nonservice-connected conditions since October 2009.  

The Board has thoroughly reviewed the treatment records of Dr. Boutin from March 2009 to June 2016; and although there are a few inconsistencies in the records, including the Veteran's birthdate and marital status on the September 2015 evaluation report, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70-percent rating is warranted from March 10, 2009.  

Prior to March 10, 2009, the record is absent PTSD symptoms of such a severity that would warrant an increase.  As noted above, on VA examination in November 2008, the examiner stated that the Veteran's PTSD symptoms included distress, nervousness, nightmares/sleep difficulties, and avoidance.  The Veteran denied impairment on the job as a result of his service-connected PTSD; there was no evidence of impairment of thought processes or of communication or social functioning; he reported being close to his wife and children, and had a number of friends; and denied symptoms of depression, mania, hypomania, or psychosis; and although he experienced some anxiety, he denied any panic symptoms.  

The Board notes that prior to March 10, 2009 there is no evidence of deficiencies of work, family relationships, social relationships, or deficiencies with respect to judgment and thinking.  As such, prior to March 10, 2009, the evidence indicates that the Veteran's PTSD was one of a moderate disability.  As such, the weight of the evidence preponderates against entitlement to a 70-percent evaluation prior to March 10, 2009.

Further, the Veteran's symptoms do not approach the severity contemplated for the 100-percent schedular rating at any time during the appeal period.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication that the Veteran's PTSD was productive of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  

Upon consideration of all of the relevant current evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that from March 10, 2009, and not before, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but is not manifested by total occupational and social impairment.  Accordingly, the record supports a grant of a 70 percent rating, but no higher, for PTSD from March 10, 2009.

TDIU

The Veteran seeks an effective date earlier than May 7, 2012, for a TDIU. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

With respect to the date of claim, in Rice v. Shinseki, 22 Vet. App. 447, 453, 455   (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted. 

In this case, the issue of entitlement to TDIU has been part and parcel of the Veteran's PTSD claim.  As such, the date of receipt of the TDIU claim is October 24, 2007, the date of his claim for service connection for PTSD.  The remaining question is on what date did entitlement to a TDIU arise?  

Initially, the Board notes that the Veteran retired on November 1, 2009; and although there is an indication that the Veteran was having trouble working prior to that date, until he retired on November 1, 2009, he was gainfully employed.   
   
There is, however, evidence that as of November 1, 2009, the Veteran had been unable to obtain or maintain gainful employment.  In the September 2015 Psychological Evaluation report, Dr. Boutin stated that the Veteran had been unable to secure and follow substantially gainful employment solely as a result of his service-connected PTSD without regard to any other nonservice-connected conditions since October 2009.

Although the VA examiner in May 2012 found that the Veteran's PTSD symptoms only caused occupational and social impairment with reduced reliability and productivity, by resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an effective date of November 1, 2009, for the grant of TDIU benefits.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 50 percent prior to March 10, 2009, for PTSD is denied.

Entitlement to an evaluation in of 70 percent from March 10, 2009, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent since March 10, 2009, for PTSD is denied.

Entitlement to a TDIU prior to November 1, 2009, is denied.

Entitlement to a TDIU from November 1, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


